DETAILED ACTION
The present application, filed on 12/21/2021, is being examined under the first inventor to file provisions of the AIA .
The following is a non-final First Office Action on the merits in response to applicant’s filing from 12/21/2021.
Claims 1-13 are pending and have been considered below.

Priority
The application claims priority to foreign application EP 21151260, filed on 01/13/2021. The priority is acknowledged.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/21/2021 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner. 

Drawings
The drawings are objected to under 37 CFR 1.83(a). The drawings must show every feature of the invention specified in the claims. Therefore, the “first road wheel”, “wheel axle”, and “gear” must be shown or the features canceled from the claims. No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 13 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 13 recites the limitation "the steering wheel". There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-6, and 8-13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Di Giusto (EP 2,759,458), as cited by applicant.
Regarding claim 1, Di Giusto discloses {Figures 1-2} vehicle steering system {1}, comprising: a steering wheel {opposite side of steering shaft 8 in Figure 1}, a first steering assembly {3, 4, 6, 9, 10 on right-hand side of Figure 2}, comprising: 5a first steering linkage {3, 6} mechanically connected to a first road wheel {R, on right-hand side of Figure 2} at a first end of a wheel axle, and a first support motor {9} operatively connected to the steering wheel {via 8} and the first steering linkage {3, 6}, wherein the steering wheel {via 9a, 10} is configured to control a steering angle of the 10first road wheel {R (right)} via the first support motor {9} actuating the first steering linkage {3, 6}, a second steering assembly {3, 5, 7, and 11 on the left-hand side of Figure 2}, comprising: a second steering linkage {3, 7} mechanically connected to a second road wheel {R, on left-hand side of Figure 2} at a second end of the wheel axle, and a second support motor {11} operatively connected to the second steering 15linkage {3, 7}, and a processing circuitry {14} configured to: receive, from the first steering assembly {right side: 3, 4, 6, 9}, first input signals {“input signals” [0014], “output signals” [0020]}, the first input signals comprising one or more steering parameter values {“output signals…for detecting the conditions of travel” [0020]} measured for the first steering assembly 20based on the received first input signals, calculate a desired steering angle {“desired angle of convergence” [0020]} of the second road wheel {R (left)}, and send control signals {“predetermined control strategies which can be selected by the driver” [0020]} to the second support motor {11 [0014]} so as to actuate the second steering linkage {3, 7} such that the desired steering angle of the second road wheel {R (left)} is obtained [0016]. 
Regarding claim 2, Di Giusto discloses {Figures 1-2} the processing circuitry {14} is configured to also base its calculations of the desired steering angle on a current or a desired vehicle operating condition [0020].  
Regarding claim 3, Di Giusto discloses {Figures 1-2} the processing circuitry {14} comprises or has communicative access to an electronic memory in which a set of rules are stored, wherein each rule is associated with one or more predefined vehicle operating conditions {“‘sport’, ‘comfort’, ‘snow’, etc.” [0020], wherein, for a certain current or desired vehicle operating condition, the processing circuitry {14} is configured to also base its calculations of the desired steering angle on a rule 35associated with the certain current or desired vehicle operating condition [0020].  
Regarding claim 4, Di Giusto discloses {Figures 1-2} the processing circuitry {14} is configured to: receive from the second steering assembly {3, 5, 7, 11 (left)} second input signals {[0017]}, the second input 5signals comprising one or more current steering parameter values measured for the second steering assembly {5, 7 [0017]}, and control the second support motor {11 [0021]}, by the control signals {“predetermined control strategies” [0020]}, also based on the received second input signals {[0017]}.  
Regarding claim 5, Di Giusto discloses {Figures 1-3} a connecting member assembly {6, 7, 16}, wherein the connecting member assembly comprises: a central joint {6a, 6b, 7a, 7b, 16}, a first connecting member {6a, 6b} extending from the first steering assembly {6} to one side of the central joint {16}, and 15a second connecting member {7a, 7b} extending from the second steering assembly {7} to another side of the central joint {16}, wherein the first and the second connecting members {6a, 6b; 7a, 7b} are movable relative to each other in the central joint {16 [0016]}.  
Regarding claim 6, Di Giusto discloses {Figures 1-2} the central joint {16} is a translation joint {16 [0016]} for enabling relative translational movement between the first connecting member {6a, 6b} and the second connecting member {7a, 7b} when the relative angle between the first steering angle and the second steering angle changes [0022].  
Regarding claim 8, Di Giusto discloses {Figures 1-2} the one or more steering parameter values {“output signals…for detecting the conditions of travel” [0020]} measured for the first steering assembly {3, 4, 6, 9, 10 on right-hand side of Figure 2} is at least one of: a steering gear angle of a gear {9a, 10 [0012]} of the first support motor {9} directly or indirectly engaged with the first steering linkage {3, 6}, a steering torque provided by the first support motor {9 [0014]} to the first steering linkage {3, 6}, and 35a force {“load” [0024]} measured in the first steering linkage.  
Regarding claim 9, Di Giusto discloses {Figures 1-2} the one or more steering parameter values {“output signals…for detecting the conditions of travel” [0020]} measured for the second steering assembly {3, 5, 7, and 11 on the left-hand side of Figure 2} is at least one of: a steering gear angle of a gear {12, 13 [0013]} of the second support motor {11} directly or indirectly 5engaged with the second steering linkage {3, 7}, a steering torque provided by the second support motor {11} to the second steering linkage {3, 7}, and a force {“load” [0024]} measured in the second steering linkage.  
Regarding claim 10, Di Giusto discloses {Figures 1-2} the first support motor {9} is an electric or hydraulic support motor [0012], and wherein the second support motor {11} is an electric or hydraulic support motor [0013].  
Regarding claim 11, Di Giusto discloses {Figures 1-2} the processing circuitry {14} is configured to 15calculate the desired steering angle [0001] so as to allow adaptation for at least one of: shunting [0004], cornering, bump and brake steer compensation [0009], toe in or toe out compensation [0008], and 20Ackerman angle control [0003].  
Regarding claim 12, Di Giusto discloses {Figures 1-2} vehicle {“motor-vehicle” [0001]} comprising: a vehicle steering system {1}, comprising: a steering wheel {opposite side of steering shaft 8 in Figure 1}, 25a first steering assembly { 3, 4, 6, 9, 10 on right-hand side of Figure 2}, comprising: a first steering linkage {3, 6} mechanically connected to a first road wheel {R, right side in Figure 2} at a first end of a wheel axle, and a first support motor {9} operatively connected to the steering wheel {via 8, 9, 10} and the first steering linkage {3, 6}, 30wherein the steering wheel {via 9a, 10} is configured to control a steering angle of the first road wheel {R, right} via the first support motor {9} actuating the first steering linkage, a second steering assembly {3, 5, 7, and 11 on the left-hand side of Figure 2}, comprising: a second steering linkage {3, 7} mechanically connected to a second road wheel {R, left} at a second end of the wheel axle, and25 a second support motor {11} operatively connected to the second steering linkage {3, 7}, and a processing circuitry {14} configured to: receive, from the first steering assembly, first input signals {“input signals” [0014], “output signals” [0020]}, the first 5input signals comprising one or more steering parameter values {“output signals…for detecting the conditions of travel” [0020]} measured for the first steering assembly, based on the received first input signals, calculate a desired steering angle {“desired angle of convergence” [0020]} of the second road wheel {R, left}, and send control signals {“predetermined control strategies which can be selected by the driver” [0020]} to the second support motor {11} so as to actuate the 10second steering linkage {3, 7} such that the desired steering angle of the second road wheel {R, left} is obtained [0016].  
Regarding claim 13, Di Giusto discloses {Figures 1-2} a method for controlling a steering angle {“desired angle of convergence” [0020]} of a vehicle wheel {R}, the method being implemented in a vehicle steering system {1} which comprises: 15a first steering assembly {3, 4, 6, 9, 10 on right-hand side of Figure 2}, comprising: a first steering linkage {3, 6} mechanically connected to a first road wheel {R, right} at a first end of a wheel axle, and a first support motor {9} operatively connected to the steering wheel {opposite side of steering shaft 8 in Figure 1} and the first steering linkage {3, 6}, 20wherein the steering wheel {via 9a, 10} is configured to control a steering angle of the first road wheel via the first support motor {9} actuating the first steering linkage {3, 6}, a second steering assembly {3, 5, 7, and 11 on the left-hand side of Figure 2}, comprising: a second steering linkage {3, 7} mechanically connected to a second road wheel {R, left} at a second end of the wheel axle, and 25a second support motor {11} operatively connected to the second steering linkage {3, 7}, the method comprising: receiving from the first steering assembly first input signals {“input signals” [0014], “output signals” [0020]}, the first input signals comprising one or more steering parameter values {“output signals…for detecting the conditions of travel” [0020]} measured for the first 30steering assembly {3, 6}, calculating, based on the received first input signals, a desired steering angle {“desired angle of convergence” [0020]} of the second road wheel {R, left}, and sending control signals {“predetermined control strategies which can be selected by the driver” [0020]} to the second support motor {11} so as to actuate the second steering linkage {3, 7} such that the desired steering angle of the second road 35wheel {R, left} is obtained [0016].

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Di Giusto in view of Rieth (US 2004/0026158), as cited by applicant.
Regarding claim 7, Di Giusto discloses all the aspects of claim 5. However, Di Giusto does not explicitly disclose the central joint is a rotation joint for enabling relative rotational movement between the first connecting member and the second connecting member when the relative angle between the first steering angle and the second steering angle changes.
Rieth teaches {Figures 10-11} the central joint {201 (254)} is a rotation joint {201 (254)} for enabling relative rotational movement between the first connecting member {54} and the second connecting member {53} when the relative angle between the first steering angle and the second steering angle changes {“steering angle difference 359” [0105]”.  
In light of these teachings, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified the central connecting portion disclosed by Di Giusto to enable relative rotation between the first and second connecting members when the relative steering angle changes in order to “achieve a unilateral steering angle adjustment of one wheel” [0105]. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Sorg (US 2010/0170728) teaches a steering system for tracked vehicles. Sugiyama (EP 2,604,489) teaches a steer-by-wire vehicle steering system.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Daniel M Keck whose telephone number is (571)272-5947. The examiner can normally be reached Mon - Fri 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Dickson can be reached on (571) 272-7742. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Daniel M. Keck/Patent Examiner, Art Unit 3614                                                                                                                                                                                                        


/KAREN BECK/Primary Examiner, Art Unit 3614